DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "wherein a stopper … is disposed at a position opposite to the non-exhaust side end surface".  The meaning of the descriptor “opposite to” is brought into question after looking into Fig. 1 of the instant specification. This descriptor can mean that the stopper is disposed on a side that is opposite of the non-exhaust side end surface, which is not depicted in Fig. 1, or it can also mean that the stopper is disposed on the same side as the non-exhaust side as shown in Fig. 1 but the descriptor refers to the stopper opposing the non-exhaust side end surface. 
Additionally, the dependent claims of claim 1, which are claims 2-15, are also rejected. Appropriate action is required. 
Claim 6 recites the limitation "a protruding electrode that is provided on the sealing plate".  As disclosed in the specification of the instant application, the protruding electrode is identified as “3” (Paragraph [0022]) and the sealing plate is identified as “9” (Paragraph [0022]) on the sealing plate as the limitation is recited. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al (US 2014/0154530 A1) in view of Miyata et al (WO 2015/146078 with US 2017/0133645 A1 as English equivalent). Hereinafter referred to as Fujiwara and Miyata, respectively.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Fujiwara discloses a battery module (“battery pack 1” [0025]) comprising:
a plurality of battery cells (“plurality of single cells” [0025]) each including an end surface, as an exhaust side end surface (“exhaust gas path” [0046], which refers to a “positive terminal” as an end surface, “11” Fig. 1 and Fig. 3), provided with a discharge port (“42a” Fig. 1) of a discharge valve (“gas relief valve 11a” [0046], “11a” Fig. 3) that is opened when an internal pressure exceeds a set pressure (“single cell 10 reaches a working pressure” [0046]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (“12” Fig. 1 and Fig. 3 shows opposite arrangement from “11”, referred to as “negative terminal” [0026]);

an exhaust duct connected to the discharge port of each of the battery cells ([0046] the “space [that] is formed between a positive electrode cover 51 and the module case 40” as shown in Fig. 1 of the assembly and in Fig. 3 of the fixed state) disposed at the fixed position in the battery holder (Fig. 3).
Fujiwara does not disclose a stopper that prevents deformation of the non-exhaust side end surface due to the internal pressure is disposed at a position opposite to the non-exhaust side end surface of each of the battery cells.
	However, Miyata discloses a battery cell (“nonaqueous electrolyte secondary battery 10” [0025]) including an exhaust side end surface (the general side that “34” points to in Fig. 2) provided with a discharge valve (“explosion-proof valve 32” [0055]) that is opened when an internal pressure exceeds a set pressure ([0057]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (the  general side that “17” directs to in Fig. 2).  Miyata teaches a battery module (“battery pack 40” [0067]) that includes the battery cell and a stopper (“upper holder 41” [0069]), which prevents deformation of the non-exhaust side end surface due to the internal pressure ([0072]). Miyata teaches that the stopper is disposed at a position opposite to the non-exhaust side end surface (annotation of Fig. 3 below), and that the stopper is configured to fully cover the region of the lid of the battery cell that is located more outside in the radial direction ([0071]) and serves as a lid deformation suppressing portion ([0071]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery module of Fujiwara in view of Miyata by including a stopper disposed opposite to the 


    PNG
    media_image1.png
    842
    818
    media_image1.png
    Greyscale

Regarding claim 8, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper (Miyata “upper holder” [0069]) is an insulating material (Miyata [0069] “plastic circular member”).

Regarding claim 9, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 1 above, and that it comprises a bus bar (Fujiwara “bus bar 60” [0050]) that is opposite to the exhaust side end surface (Fig. 2 where bus bar 60 comprises of 
wherein the bus bar (Fig. 3 where bus bar 60 comprises of “61” and “64” [0048]) presses the non-exhaust side end surface via the stopper (annotation of Fujiwara Fig. 3 below).


    PNG
    media_image2.png
    759
    776
    media_image2.png
    Greyscale

Regarding claim 10, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper (Miyata “upper holder 41” [0069]) is molded integrally (Fujiwara [0029] where “open portions” exist between the holder and the battery cells for an insulating body/material to be arranged in) with the battery holder (Fujiwara “holder 5” [0027]).

Regarding claim 11, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 1 above, and that it comprises a housing (Fujiwara “module case 40” [0035]) that arranges the battery holder inside (Fujiwara [0032], Fig. 1),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both of the battery holder and the bus bar (annotation of Fujiwara Fig. 3 above, via bus bar).


Claims 2-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Fujiwara (Fujiwara in view of Miyata) as applied to claim 1 above, and further in view of Chiga et al (US 2017/0092979 A1), which will hereinafter be referred to as Chiga.
Regarding claim 2, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 1, and wherein each of the battery cells includes: 
an exterior can (Miyata “exterior case 15” [0026]) that is opened at one end (Miyata “open end” [0026]) and closed at a bottom surface (Miyata “bottom cylindrical exterior case” [0009]); and 

each of the battery cells is provided on the bottom surface of the exterior can with the discharge valve (Fujiwara “gas relief valve 11a” [0046]), and that each of the battery cells includes a bottom surface as the exhaust end surface (Fujiwara “space may be used as an exhaust gas path” [0046], which Fig. 3 depicts as the bottom surface), and a side of the sealing plate as the non-exhaust side end surface (Fujiwara [0047] implied by “exhaust gas path… provided on only the upper surface or only the lower surface of the battery pack”).
Modified Fujiwara does not disclose that the discharge valve destroys a thin wall portion with a set pressure
	However, Chiga discloses a battery cell (“nonaqueous electrolyte secondary battery” [0022]) that includes an exterior can (“bottomed cylindrical exterior case 5” [0022]), and a sealing plate (“sealing member 6” [0022]) that is hermetically connected to an opening edge of the exterior can (“sealing member 6 serves as a lid and is attached so as to tightly close the open end of the exterior case 5” [0022]) and is provided with an electrode terminal (“the sealing member 6 includes a sealing plate 8… [that] serves as a positive electrode external terminal” [0023]). Chiga teaches that each of the battery cells is provided a discharge valve (“valving member 9” [0024]) that destroys a thin wall portion of the bottom of the exterior can (“thin 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the discharge valve of Modified Fujiwara in view of Chiga by including that the discharge valve destroys a thin wall portion disposed on the bottom surface of the exterior can in order to achieve a battery module that is able to prevent breakage of each battery cell’s cylindrical side wall of each exterior can.

Regarding claim 3, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein each of the battery cells is a cylindrical battery (“10” Fig. 1, [0025]).

Regarding claim 4, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses the sealing plate (Miyata Fig. 3).

Regarding claim 5, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 4 above, and wherein the stopper presses a flat portion of the sealing plate (Miyata Fig. 3).

Regarding claim 6, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a protruding electrode 

Regarding claim 7, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a caulking portion (Miyata “insulating gasket 21” [0026]) on an outer peripheral edge of the sealing plate (Miyata “21” Fig. 2).

Regarding claim 12, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2, wherein the stopper (Miyata “upper holder” [0069]) is an insulating material (Miyata [0069] “plastic circular member”).

Regarding claim 13, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2, and that it comprises a bus bar (Fujiwara “bus bar 60” [0050]) that is opposite to the exhaust side end surface (Fig. 2 where bus bar 60 comprises of “61” and “64” [0048]) and connects the electrode terminal of each of the battery cells (connection made via “61” and “64” Fig. 3),
wherein the bus bar presses the non-exhaust side end surface via the stopper (annotation of Fujiwara Fig. 3 above).

Regarding claim 14, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2, and wherein the stopper is molded integrally with the battery holder (Fujiwara [0029] where “open portions” exist between the holder and the battery cells for an insulating body/material to be arranged in).

Regarding claim 15, Modified Fujiwara discloses all of the limitations for the battery module as set forth in claim 2, and that it comprises a housing (Fujiwara “module case 40” [0035]) that arranges the battery holder inside ([0032], Fig. 1),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both of the battery holder and the bus bar (annotation of Fujiwara Fig. 3 above, via bus bar).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721